Order entered on September 10, 1959, granting defendant’s motion to dismiss the complaint for lack of prosecution, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Order entered on September 20, 1960, denying plaintiffs’ motion to vacate the order of the Supreme Court, New York County, entered on September 10, 1959, granting defendant’s motion to dismiss the complaint for lack of prosecution, unanimously affirmed, with $20 costs and disbursements to the respondent. No opinion. Concur — Botein, P. J., Rabin, McNally and Stevens, JJ.